Citation Nr: 1403661	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  12-11 380A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service connected chronic paranoid schizophrenia.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse




ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to April 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As the Veteran is challenging the evaluation assigned for his chronic paranoid schizophrenia, and the record raises assertions that he is unemployable because of this service-connected disability, the determination as to whether he is entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part and parcel of the determination of the increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  While the Board has jurisdiction over this matter, the claim for a TDIU is remanded for further development, as discussed more fully below.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to January 24, 2012, the Veteran's chronic paranoid schizophrenia was manifested by occupational and social impairment with reduced reliability and productivity.

2.  Beginning January 24, 2012, the Veteran's chronic paranoid schizophrenia was manifested by occupational and social impairment in most areas such as work, school, family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  Prior to January 24, 2012, the criteria for an evaluation greater than 50 percent for chronic paranoid schizophrenia are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic Code 9203 (2013).

2.  Beginning January 24, 2012, the criteria for a 70 percent evaluation for chronic paranoid schizophrenia have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9203 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

The Board finds that VA's duty to notify the Veteran has been met.  The record reflects that prior to the initial adjudication of the Veteran's claim for an increased evaluation following the grant of service, the Veteran was mailed a letter in May 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The May 2010 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of her claims.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA's duty to assist the Veteran has also been met.  Service treatment records (STRs), and identified VA treatment records and private treatment records have been associated with the claims file.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  VA mental disorders examinations were provided in June 2010 and April 2013 in order to ascertain the severity of the Veteran's chronic paranoid schizophrenia.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, as discussed below, the VA examination reports are adequate.  Further, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's chronic paranoid schizophrenia since the April 2013 VA examination.  See 38 C.F.R. § 3.327(a) (2013).  The Veteran has not argued the contrary.  Thus, VA's duty to assist with respect to obtaining a VA opinion has been met.  See 38 C.F.R. § 3.159(c)(4) (2013).    

The Board reiterates that the Veteran was also afforded a hearing before the undersigned Veterans Law Judge (VLJ) at which he presented oral argument in support of his claim.  During the hearing, the VLJ identified the issues and asked specific questions directed at identifying whether there was evidence that would help substantiate the Veteran's claim.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and he has not identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action pursuant to Bryant is necessary and the Veteran is not prejudiced by a decision at this time.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).    

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).

The Veteran has been clinically diagnosed with chronic paranoid schizophrenia that was incurred in active service.  Chronic paranoid schizophrenia is rated under 38 C.F.R. § 4.130, Diagnostic Code 9203.  This diagnostic code uses the general rating formula for mental disorders.  The Veteran was granted service connection with an initial evaluation of 50 percent beginning February 1964.  In March 1967, the Veteran's evaluation for chronic paranoid schizophrenia was decreased to 30 percent.  By rating decision dated December 2011, the Veteran's evaluation for chronic paranoid schizophrenia was increased to 50 percent beginning March 30, 2010.  

A 50 percent evaluation for chronic paranoid schizophrenia is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203.  

A 70 percent evaluation for chronic paranoid schizophrenia is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9203.

The maximum schedular rating of 100 percent for chronic paranoid schizophrenia is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9203.    

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the lengths of remissions, and the veteran's capacity for adjugment during periods of remission.  38 C.F.R. § 4.126(a) (2013).  The rating agency shall assign an evaluation based on all evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

In rendering the decision below, the Board has relied, at least in part, on Global Assessment of Functioning scale (GAF) scores that mental health professionals have assigned to evaluate the Veteran.  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61-70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.
	
While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.  
   
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran has not received treatment at a VA medical center for his chronic paranoid schizophrenia.  The record shows that the Veteran has received private treatment beginning December 2010.  Of record are treatment notes dated from December 2010 to May 2011.  During this time period, the Veteran was seen approximately twice a month for progress updates and medication management.  The Veteran reported symptoms including inability to sleep, increased irritability, intrusive memories of stresses and mental breakdown that occurred during active service, depression, mood swings, periods of intense anxiety, and paranoia.  The Veteran's symptoms were noted to have improved as he was prescribed medication for insomnia and depression.  The Veteran's primary care physician noted that in May 2011 the Veteran complained of insomnia, increased agitation (especially at night), and a depressed mood.  She noted that some of his other chronic medical conditions were not as well controlled, which she noted "may be a result of his insomnia and depressed mood."    

In June 2010, the Veteran was afforded a VA examination.  The examiner indicated that he reviewed an electronic file and interviewed the Veteran.  The examiner recited the Veteran's reported history and his complaints.  The Veteran's complaints included periods of low mood that resolve over two to three weeks, insomnia with difficulty in both falling asleep and staying asleep that occurs several times throughout the year, low level of social activity limited to family and attending church, and intermittent episodes of irritability.  

Upon mental status examination, the examiner noted that the Veteran was a 73-year-old man who appeared much younger.  The examiner noted that the Veteran was cooperative, and very informative.  He noted that the Veteran was neatly dressed, well groomed, and his speech was normal in all aspects.  The examiner noted that the Veteran was able to perform activities of daily living, he was very well oriented to time, person, and place, and his memory was normal.  The examiner noted that the Veteran's intellectual and cognitive functions and anxiety were within the normal range, his mood was low, and his affect was dull.  The Veteran denied hallucinations, as well as suicidal and homicidal ideations.  The examiner noted that the Veteran's insight and judgment were good.  The Veteran reported intermittent insomnia, a generally poor appetite, and complaints of persistent feelings of low energy and decreased motivation.  The examiner confirmed the diagnosis of chronic paranoid schizophrenia and noted that at the time it was in remission.  The examiner also diagnosed major depressive disorder and noted that it was not apparent or clear that the Veteran's depression was related to his chronic paranoid schizophrenia.  The examiner assigned a GAF of 48 and noted that the Veteran's GAF was based on his psychiatric symptoms.  

As noted above, the Veteran has received private treatment for his chronic paranoid schizophrenia.  In May 2011, the Veteran's private psychiatrist, Dr. J.M., provided a medical opinion noting that he had seen the Veteran since December 22, 2010, for chronic paranoid schizophrenia.  Dr. J.M. noted that the Veteran's chief complaints were deteriorating mental condition with a low level of function, inability to sleep, increasing irritability and anger, and intrusive memories of stresses and the mental breakdown that occurred during his active service.  Dr. J.M. noted that the Veteran had worse symptoms at night when he might see objects or people, hear sounds or voices, and might scream out and react.  Dr. J.M. noted that the Veteran was sleeping poorly and had both difficulty falling asleep and maintaining sleep.  Dr. J.M. noted that the Veteran refused to take anti-psychotic medication because of past side effects that were worse than the benefits.  Dr. J.M. noted that with psychotherapy and medication the Veteran's symptoms had improved about 50 percent in frequency and severity compared to his level in December 2010.  Dr. J.M. noted that in his opinion the Veteran "remained substantially impaired in his mental state and daily activities as a result of the mental illness he incurred while serving in the Navy." 

In January 2012, Dr. J.M. submitted another opinion.  There is some conflict as to when the opinion was written.  The opinion from Dr. J.M. is dated January 24, 2011, and the supplemental statement of the case from the VA RO notes the statement is dated January 24, 2011.  However, the time stamp from the VA RO is dated January 31, 2012.  Further, the cover sheet from the Veteran's representative is dated January 27, 2012.   Based on the content of the opinion, the Board finds that the opinion refers to Dr. J.M.'s meeting with the Veteran on January 24, 2012.  In the opinion, Dr. J.M. noted that after a period of some improvement, the Veteran had been regressing with more intrusive anxious thoughts, especially at night, keeping him awake at times for most of the night.  Dr. J.M. noted that despite taking medication, the Veteran was not getting adequate sleep and his self-care had declined.  Dr. J.M. noted that the Veteran could not manage his own medications reliably, he did not engage in any social activities and was withdrawn even with family members.  Dr. J.M. noted that the Veteran was not self-directing for most activities of daily living or for household chores and was "certainly not capable of working."  Dr. J.M. noted that the Veteran had memory problems and was confused at times, and his irritability remained a problem.  Dr. J.M. noted that in his opinion, the Veteran suffered from "severe occupational and social impairment."  

In April 2013, the Veteran was afforded another VA examination.  The examiner indicated that he reviewed the claims file and interviewed the Veteran and his wife.  The examiner received the Veteran's reported history and his complaints.  The Veteran's complaints included lack of social interaction, age-related health deterioration, depressed mood, anxiety, panic attacks that occur weekly or less often, and chronic sleep impairment

Upon mental status examination, the examiner noted that the Veteran had a flattened affect and was a bit reserved initially, but throughout the examination rapport was built and maintained.  The examiner noted that the Veteran's speech was clear, his thoughts were linear, logical and goal directed, and he only became perseverative at times when talking about injustices that he experienced personally and witnessed in society.  The Veteran denied suicidal or homicidal ideations, hallucinations or delusions, and any psychotic symptoms.  The examiner noted that the Veteran's memory appeared to be intact, his concentration was good, and he followed conversation and examination questions well.  The examiner noted that the Veteran's mood was overall positive, he was cooperative, and was oriented to person, place, time and situation.  The examiner confirmed the diagnosis of chronic paranoid schizophrenia and assigned a GAF score of 48.  The examiner noted that the Veteran's GAF score was based on current functioning under medication management and some therapeutic contact and that without that contact the Veteran's GAF score may decrease and he might "decompensate."  The examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner provided the opinion that the Veteran's unemployment was less likely than not caused by or a result of the Veteran's chronic paranoid schizophrenia.  The examiner noted that if the Veteran were to obtain substantially gainful employment it would be possible that a decline in function would be better accounted for by non-psychiatric factors such as the aging elements and stress on the support system due to aging as reported by the Veteran and his wife.  

The Board has also considered the statement submitted by the Veteran's wife dated May 2011.  The Veteran's wife described the Veteran's symptoms and his behavior both before and after his active service.  She expressed her concern with how his symptoms have affected her health and how it has become increasingly difficult for her to care for him.  She noted that she makes sure the Veteran is well dressed and cared for, and that the Veteran often tries to keep the severity of his symptoms hidden.  

The Board has considered the aforementioned evidence and concludes that the Veteran's symptoms do not warrant an evaluation greater than 50 percent prior to January 24, 2012.  In this regard, the Board notes that a review of the June 2010 VA examination report and the May 2011 private medical opinion shows the Veteran to have symptoms commensurate with occupational and social impairment with reduced reliability and productivity.  There is no reasonable basis for concluding that the Veteran has symptoms associated with the next higher rating of 70 percent, which would result in occupational and social impairment with deficiencies in most areas.  The assignment of a higher rating would require symptoms such as suicidal ideation, intermittent and illogical speech, near-continuous panic or depression affecting the ability to function independently, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, or the inability to establish and maintain effective relationships.  The medical and lay evidence of record simply does not evidence a collection of like symptoms.  Indeed, the Veteran has maintained impairment in his social activity, and the Veteran did report low mood, insomnia, and irritability.  The evidence of record does not evidence inappropriate behavior, or suicidal or homicidal thoughts.  The Veteran has been found intact to time and place.  Where there were problems with sleep, mood, etc., he has had normal memory, is able to maintain hygiene, and is able to express emotions and problems coherently.  The Veteran reported that he had been married for nearly 50 years, and he was able to carry out his normal daily activities.  While the Veteran was assigned a GAF score of 48 by the June 2010 VA examiner, and such score is indicative of serious symptoms, the actual symptoms described by the examiner simply do not meet any other criteria listed for a 70 percent evaluation, as detailed above ad in accordance with 38 C.F.R. § 4.130, Diagnostic Code 9203.  

The Board concludes that the Veteran's symptoms warrant an evaluation of 70 percent for the period beginning January 24, 2012.  In this regard, the Board notes that a review of the January 2012 private medical opinion and April 2013 VA examination report shows the Veteran to have symptoms commensurate with occupational and social impairment with deficiencies in most areas.  This was manifested by such symptoms as chronic severe insomnia, decline in self-care, memory problems, inability to manage his own medications, lack of engagement in social activities, withdrawing from family, lack of self-direction regarding activities of daily life, and worsening irritability.  While the April 2013 VA examiner noted that the Veteran had occupational and social impairment with reduced reliability and productivity, which is indicative of a 50 percent evaluation, the VA examiner also noted that the Veteran had a GAF score of 48, which is indicative of serious symptoms.  The VA examiner also specifically noted that the GAF score of 48 was based on the current functioning under medication management and therapeutic contact, and that without such treatment his GAF score might decrease and the Veteran might decompensate.  Moreover, the Veteran's private psychiatrist noted in his January 2012 opinion that the Veteran suffered from severe occupational and social impairment.  While the Veteran's GAF score has remained stable at 48 for the pendancy of the appeal, the Board finds that the Veteran's symptoms have increased since January 2012 to warrant the assignment of a 70 percent rating for the reasons detailed above.  The Board reiterates that the GAF score is just one of many factors that may be used in formulating the proper rating under the applicable rating criteria.  Therefore, the Board finds that an evaluation of 70 percent is warranted for the period beginning January 24, 2012.  38 C.F.R. § 4.130, Diagnostic Code 9203.

The Board acknowledges that the results of the VA examination and the symptoms described in the VA examination reports, and the various lay statements do not indicate that the Veteran experiences all of the symptoms associated with an evaluation of 70 percent for a psychiatric disability.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that the Veteran has severe occupational and social impairment is sufficient to warrant an evaluation of 70 percent, even though all the specific symptoms listed for an evaluation of 70 percent are not manifested.  

Consideration has been given to assigning the next higher evaluation of 100 percent; however, the Board finds that there is no reasonable basis for concluding that the Veteran has total occupational and social impairment.  In this regard, while the Veteran is certainly suffering from significant impairment, he has not manifested symptoms so severe as to manifest a disorientation or impairment of his perception of reality.  The assignment of a 100 rating would require symptoms such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent delusions or hallucination; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  The medical and lay evidence of record simply does not evidence a collection of like symptoms.  The evidence of record does not evidence inappropriate behavior, and the Veteran did not report suicidal or homicidal thoughts, or delusions or hallucinations.  While there were problems with sleep, anxiety, mood, memory, etc., he was able to participate in activities of daily living and undertake household chores with the direction of his wife.  For all these reasons, an evaluation in excess of the 70 percent disability rating assigned herein is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9203.  
  
Additionally, the Board notes that there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 and 70 percent disability ratings throughout the appeal period.  As such, assignment of additional staged ratings is not warranted.  See Hart, supra.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).  The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  As noted above, the Board has found that a higher evaluation than the one granted herein is not warranted.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1).  


ORDER

An evaluation greater than 50 percent for the Veteran's service-connected chronic paranoid schizophrenia prior to January 24, 2012, is denied.

An evaluation of 70 percent for the Veteran's service-connected chronic paranoid schizophrenia beginning January 24, 2012, is granted.


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to a TDIU is decided.

At the outset, the Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court in Rice also found that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the January 2012 private medical opinion noted that the Veteran was "certainly not capable of working" due to his service-connected chronic paranoid schizophrenia.  Therefore, the Board finds that a TDIU claim has been raised in this case.

As the Board has granted an increased evaluation of 70 percent beginning January 24, 2012, the Board finds that the Veteran should be afforded additional development to determine the functional impairment caused by his chronic paranoid schizophrenia and other service-connected disabilities, including their effect on his ability to obtain and maintain gainful employment

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO or the AMC should provide all required notice in response to the claim to a TDIU, to include providing and requesting the Veteran to complete and return the appropriate form to claim entitlement to a TDIU.

2.  The RO or the AMC should undertake any additional development it determines to be warranted.

3.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to a TDIU.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




(Continued On Next Page)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


